BIGGS, J.
This is an action on a note. W. B. Elliott, now deceased, was the payee in the note. In the distribution of the personal assets of his estate the note was transferred by the executor to plaintiff as a part of his distributive share. The only controversy at the trial concerned an alleged payment on the note of one hundred dollars, which defendants claimed they paid to Elliott a short time before his death, and which he had failed to enter as a credit. That issue was submitted to the jury without instructions, and the finding was for defendants. Judgment was entered accordingly, and the plaintiff has appealed.
In support of the plea of payment the defendants introduced a witness, who testified that a short time before the death of- W. B. Elliott, he heard a conversation between Elliott and the defendant John Treadway, in which the former stated that the latter had paid him one hundred dol*92lars on a note. There was other evidence that the note in suit was the only one held by Elliott against Treadway. This testimony tended to prove the alleged credit, which precludes us from disturbing the judgment.
The judgment of the circuit court will be affirmed.
All concur.